Title: From George Washington to Major General Nathanael Greene, 17 December 1778
From: Washington, George
To: Greene, Nathanael


  
    Sir
    Head Quarters Middle brook [N.J.] 17th Decr 1778.
  
I inclose you the copies of two letters for your consideration. The one my letter to Mr Wadsworth on the quantity of provision which he may be able by his utmost exertions to lay in at Albany, and on Connecticut river from No. 4 (or fort Charles) up to the lower Co’os inclusively, by the first day of February next; and whether he could keep a large army to the Northward regularly supplied?
In his answer you will observe that a principal objection to our supplies being certain, is the precariousness of carriage.
Under the idea, that the adequate proportion of flour may be obtained for such an army as is supposed in my letter, you will determine, whether it is in your power to give it a certain and uniform transportation.
I shall expect your answer, and am, Sir Your very hble sevt
  
    Go: Washington
  
  
P.S. The above letter and the inclosures will serve to afford a more comprehensive view of the subject which I have already mentioned to you.
  
